Citation Nr: 1010906	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  04-43 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney 


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from January 1941 to May 
1945.  The Veteran died in September 2003 and the appellant 
is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in 
December 2006 when it was remanded for additional evidentiary 
development.  The issue on appeal, along with a claim of 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318, was before the Board in July 2007 when 
both claims were denied.  The appellant appealed that part of 
the Board's July 2007 decision which denied entitlement to 
TDIU for accrued benefits purposes to the United States Court 
of Appeals for Veterans Claims ("the Court").  In a 
November 2008 Order, the Court remanded the appellant's claim 
of entitlement to TDIU for accrued benefits purposes back to 
the Board for compliance with a Joint Motion for Remand which 
was incorporated by reference.  The Court's decision did not 
affect the Board's denial of the claim of entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318.  This issue is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

The above referenced Joint Motion for Remand found that VA 
failed in its duty to assist the appellant with her claim by 
failing to obtain outstanding VA medical records.  It was 
noted that the record reveals the Veteran was treated at VA 
facilities, at a minimum, beginning in 2001.  However, there 
are no VA medical records associated with the claims file 
dated prior to 2003.  The Court found that there was reason 
to believe that certain of the Veteran's VA treatment records 
have not been associated with the claims file and considered 
as part of the appeal.  The Court determined that VA should 
ensure that all of the Veteran's VA treatment records have 
been obtained and considered.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical 
records from the VA facility in Grand 
Island.  The Board is particularly 
interested in obtaining the Veteran's VA 
medical records dated prior to 2003.  

2.  If, and only if, additional VA 
treatment records are obtained, please 
forward the Veteran's claims file to the 
Director, Compensation and Pension 
Service, to see if the opinion of May 
2007 is changed in any respect to the 
question of whether the Veteran was 
unemployable as a result of his service-
connected disabilities on an 
extraschedular basis during his lifetime. 

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the appellant's claim for 
TDIU for accrued benefits purposes should 
be readjudicated, to include all evidence 
received since the most recent 
supplemental statement of the case.  The 
appellant and her representative should 
then be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


